DISMISS and Opinion Filed April 26, 2022




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00320-CR
                               No. 05-22-00340-CR
                    ERIC LOWELL ANDERSON, Appellant
                                  V.
                      THE STATE OF TEXAS, Appellee

               On Appeal from the 283rd Judicial District Court
                            Dallas County, Texas
              Trial Court Cause Nos. F19-55774-T & F20-51286-T

                        MEMORANDUM OPINION
                   Before Justices Schenck, Osborne, and Smith
                            Opinion by Justice Smith
      Eric Lowell Anderson appeals his convictions for possession of

methamphetamine in an amount of one gram or more but less than four grams and

stalking. On April 21, 2020, appellant pleaded guilty to both offenses in exchange

for the State’s recommendation he receive three years of deferred adjudication

probation. Thereafter, the State filed a motion to proceed with adjudication of guilt,

alleging several violations of his supervision in each case. On December 13, 2021,

the trial court found appellant guilty in each case and sentenced him to five years in

the possession case and fifteen years in the stalking case, to run concurrently.
Although the trial court certified that appellant had a right to appeal his convictions,

he did not file a notice of appeal until April 8, 2022. We dismiss these appeals.

      “Jurisdiction concerns the power of a court to hear and determine a case.”

Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). The jurisdiction of an

appellate court must be legally invoked; if not, the power of the court to act is as

absent as if it did not exist. See id. at 523. “The standard to determine whether an

appellate court has jurisdiction to hear and determine a case ‘is not whether the

appeal is precluded by law, but whether the appeal is authorized by law.’” Blanton

v. State, 369 S.W.3d 894, 902 (Tex. Crim. App. 2012) (quoting Abbott v. State, 271

S.W.3d 694, 696–97 (Tex. Crim. App. 2008)). The right to appeal in a criminal case

is a statutorily created right. See McKinney v. State, 207 S.W.3d 366, 374 (Tex.

Crim. App. 2006); Griffin v. State, 145 S.W.3d 645, 646 (Tex. Crim. App. 2004).

See also TEX. CODE CRIM. PROC. ANN. art. 44.02 (providing right of appeal for

defendant); TEX. R. APP. P. 25.2(a)(2) (rules for appeal by defendant).

      A timely-filed notice of appeal vests the courts of appeals with jurisdiction.

Olivo, 918 S.W.2d at 522. Absent a timely filed motion for new trial, appellant’s

notices of appeal were due by February 12, 2022. See TEX. R. APP. P. 26.2(a)(2). To

obtain the benefit of the extension period provided by rule 26.3, appellant had to file

his notices of appeal in the trial court and an extension motion in this Court by

February 27, 2017. See TEX. R. APP. P. 26.3; Slaton v. State, 981 S.W.2d 208, 210

(Tex. Crim. App. 1998) (per curiam); Olivo, 918 S.W.2d at 522. The notices of

                                          –2–
appeal filed in this Court show they were filed in the trial court on April 8, 2022.

Because appellant’s notices of appeal are untimely, we lack jurisdiction over the

appeals. See Slaton, 981 S.W.2d at 210; Olivo, 918 S.W.2d at 523.

      We dismiss these appeals.




                                          /Craig Smith/
                                          CRAIG SMITH
                                          JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)
220320F.U05




                                        –3–
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                  JUDGMENT

ERIC LOWELL ANDERSON,                       On Appeal from the 283rd Judicial
Appellant                                   District Court, Dallas County, Texas
                                            Trial Court Cause No. F19-55774-T.
No. 05-22-00320-CR         V.               Opinion delivered by Justice Smith.
                                            Justices Schenck and Osborne
THE STATE OF TEXAS, Appellee                participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered April 26, 2022




                                      –4–
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                  JUDGMENT

ERIC LOWELL ANDERSON,                       On Appeal from the 283rd Judicial
Appellant                                   District Court, Dallas County, Texas
                                            Trial Court Cause No. F20-51286-T.
No. 05-22-00340-CR         V.               Opinion delivered by Justice Smith.
                                            Justices Schenck and Osborne
THE STATE OF TEXAS, Appellee                participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered April 26, 2022




                                      –5–